COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bray and Annunziata
Argued at Norfolk, Virginia


KENNETH WAYNE LONG
                                             MEMORANDUM OPINION * BY
v.          Record No. 0399-95-1              JUDGE LARRY G. ELDER
                                                DECEMBER 5, 1995
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH

                      A. Bonwill Shockley, Judge
            Curtis T. Brown (Law Office of Curtis Brown, on
            brief), for appellant.

            Marla Lynn Graff Decker, Assistant Attorney General
            (James S. Gilmore, III, Attorney General, on brief),
            for appellee.



     Kenneth Wayne Long (appellant) appeals his convictions for

cruelty and injuries to children in violation of Code § 40.1-103

and abduction in violation of Code § 18.2-47.       Appellant asserts

his convictions violated the double jeopardy bar of multiple

punishments for the same offense.    We disagree and affirm the
                                         1
convictions for the following reasons.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.

     1
      Appellant's ex-girlfriend, Mercedes Christina Russell (the
mother of the child), was convicted of identical charges in a
separate trial. Ms. Russell appealed her convictions to the
Court of Appeals, also arguing double jeopardy barred her
convictions for both offenses. Another panel of this Court heard
Ms. Russell's case. That panel affirmed Ms. Russell's
convictions, holding the two charges were separate offenses, each
requiring proof of additional facts to satisfy separate elements.
 Russell v. Commonwealth, Case No. 1435-94-1 (October 10,
1995)(memorandum opinion).
     Appellant lived with his girlfriend, Mercedes Russell and

Russell's daughter, four year old Melanie, from before September

1993 to January 1994.   As a means of disciplining Melanie,

appellant constructed a device known as "the box" in the

apartment's master bedroom linen closet.   The box was formed with

the aid of a wooden panel that slid up and down the frame of the

closet door, which allowed appellant to restrain Melanie within

the device without allowing her to escape.   Appellant and/or

Mercedes Russell placed Melanie in the box on various occasions

for anywhere between five minutes and one hour.   As another form

of punishment, appellant and/or Mercedes Russell forced Melanie

to stand in the corner of the master bedroom.
     In a bench trial before the Honorable A. Bonwill Shockley,

Circuit Court of the City of Virginia Beach, appellant was

convicted of cruelty and injuries to children and abduction.

During the trial, appellant made appropriate motions to strike

the evidence, arguing the Commonwealth failed to prove facts

necessary to support the two separate charges.    The trial court

overruled the motions, reasoning that:

          In the abduction count I believe we could look at
     depriving a person of personal liberty, and in the
     neglect count we can look at a whole list of things
     where it says or "cruelly treated"; and I think that if
     we took the same set of facts that we had--irregardless
     of whether it was a child or an adult--if somebody put
     an adult in a box the relative size of the box that
     that child was put in under those conditions, nobody
     would think twice about it being cruel or about that
     person being contained.




                                 2
       Appellant was convicted of two separate statutory

violations.

       Code § 40.1-103, Cruelty and injuries to children, states:

            It shall be unlawful for any person employing or
       having the custody of any child willfully or
       negligently to cause or permit the life of such child
       to be endangered or the health of such child to be
       injured, or willfully or negligently to cause or permit
       such child to be placed in a situation that its life,
       health or morals may be endangered, or to cause or
       permit such child to be overworked, tortured,
       tormented, mutilated, or cruelly treated.

       Code § 18.2-47, Abduction, states:

            Any person, who, by force, intimidation, or
       deception, and without legal justification or excuse,
       seizes, takes, transports, detains or secretes the
       person of another, with the intent to deprive such
       other person of his personal liberty or to withhold or
       conceal from him any person, authority or institution
       lawfully entitled to his charge, shall be deemed guilty
       of "abduction[.]"


Appellant argues the double jeopardy doctrine bars his

convictions for both offenses because each conviction relied on

an identical element, namely the act of placing Melanie in the

box.
            In his constitutional argument, [appellant]
       focuses upon the provision that no person "shall . . .
       for the same offense . . . be twice put in jeopardy of
       life or limb." U.S. Const., amend. V. [Appellant]
       reiterates his view concerning the singularity of his
       criminal act and emphasizes the sameness of the
       evidence supporting his convictions. . . .
            The constitutional provision concerning double
       jeopardy embodies three guarantees: "(1) 'It protects
       against a second prosecution for the same offense after
       acquittal. [(2)] It protects against a second
       prosecution for the same offense after conviction.
       [(3)] And it protects against multiple punishments for
       the same offense.'" Illinois v. Vitale, 447 U.S. 410,



                                  3
     415 (1980), quoting North Carolina v. Pearce, 395 U.S.
711, 717 (1969). Because both . . . convictions
     occurred in a single trial, only the third guarantee,
     viz., that against multiple punishments, is pertinent
     to the resolution of the present appeal. Turner v.
     Commonwealth, 221 Va. 513, 529, 273 S.E.2d 36, 46-47
     (1980)[subsequent history omitted].
          In a single-trial setting, "the role of the
     constitutional guarantee is limited to assuring that
     the court does not exceed its legislative authorization
     by imposing multiple punishments for the same offense."
      Brown v. Ohio, 432 U.S. 161, 165 (1977). And, "the
     question whether punishments imposed by a court after a
     defendant's conviction upon criminal charges are
     unconstitutionally multiple cannot be resolved without
     determining what punishments the Legislative Branch has
     authorized." Whalen v. United States, 445 U.S. 684,
     688 (1980). . . .
          The question resolves itself, therefore, into one
     of legislative intent where the issue is whether "the
     Legislative Branch" has provided that two offenses may
     be punished cumulatively. In divining this intent, the
     test to be applied is "whether each offense requires
     proof of a fact which the other does not." Blockburger
     v. United States, 284 U.S. 299, 304 (1932). And, in
     applying this test, the two offenses are to be examined
     in the abstract, rather than with reference to the
     facts of the particular case under review. Whalen, 445
     U.S at 694 n.8.


Blythe v. Commonwealth, 222 Va. 722, 725-26, 284 S.E.2d 796,

797-98 (1981); see also United States v. Dixon, 509 U.S. __, 113
S. Ct. 2849 (1993), overruling Grady v. Corbin, 495 U.S. 508
(1990)(reexamining the Blockburger doctrine); Brown v.

Commonwealth, 230 Va. 313, 314, 337 S.E.2d 711, 713

(1985)(stating courts must determine whether the legislature

intended to make each violation a separate offense); Sullivan v.

Commonwealth, 16 Va. App. 844, 846, 433 S.E.2d 508, 509-10

(1993)(en banc)(describing the three distinct protections of the

double jeopardy clause); Phoung v. Commonwealth, 15 Va. App. 457,



                                4
461 n.1, 424 S.E.2d 712, 714 n.1 (1992)(same).

     When viewing the two instant charges in the abstract, we

believe the legislature intended the charges to qualify as two

separate offenses within the meaning of the Blockburger test.

See Blythe, 222 Va. at 276, 284 S.E.2d at 796.    The conviction of

cruelty to children required that appellant was the custodian of

Melanie and that he endangered the life or the health of Melanie

or did acts that tortured, tormented, beat, or cruelly treated

Melanie.   Code § 40.1-103.   The abduction conviction required

that appellant detained or secreted Melanie with intent to

deprive her of her personal liberty.   Code § 18.2-47.   Restraint

is not required for an offense of cruelty to children and abuse

is not required for an offense of abduction.
     Because we find the two statutes require proof of additional

facts, and they therefore constitute two distinct offenses, the

double jeopardy clause is not offended.   Accordingly, we affirm

the convictions.
                                                          Affirmed.




                                  5